Mr. Presiding Justice McSurely delivered the opinion of the court. 2. Damages, § 120*—when verdict for personal injuries sustained by woman is not excessive. A verdict for $5,000 held not excessive, where a woman thirty-three years old, the mother of three children, was struck by a street car and knocked more than thirty feet away, was unconscious when picked up, was taken to a hospital and stayed there forty-two days, had periodical spells of unconsciousness for two or three days following the accident and was under a doctor’s care all of the time, and she sustained a fracture of four ribs, an injury to the knee, a fracture of one of the bones of the pelvis and other injuries, and she was in good health and did her own housework before the accident and was in poor health after-wards and walked slightly lame.